UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2012 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2012 Annual Report to Shareholders DWS Emerging Markets Equity Fund Contents 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 19 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 23 Financial Highlights 28 Notes to Financial Statements 39 Report of Independent Registered Public Accounting Firm 40 Information About Your Fund's Expenses 42 Tax Information 43 Investment Management Agreement Approval 48 Summary of Management Fee Evaluation by Independent Fee Consultant 52 Board Members and Officers 57 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. DWS Emerging Markets Equity Fund returned 0.26% during the annual period ended October 31, 2012, underperforming the 2.63% return of the benchmark, the Morgan Stanley Capital International (MSCI) Emerging Markets Index (MSCI Emerging Markets Index). Investment Strategy We aim to add value through stock selection. We utilize a proprietary investment process designed to identify attractive investment candidates generated by more than 5,000 equity analysts around the globe, who collectively cover over 10,000 securities. Based on these analysts' fundamental research, this process seeks to identify investments that may offer the potential for price appreciation. The investment process also takes into consideration various factors — both risk and return factors relative to the benchmark — and assists portfolio management in devising allocations among investable securities. Emerging-markets equities delivered positive absolute returns during the fund's 12-month reporting period. The return for the MSCI Emerging Markets Index reflects the environment of improving investor risk appetites that was brought about by the aggressive stimulus measures enacted by the European Central Bank and the U.S. Federal Reserve Board (the Fed). Even with all of the important fundamental changes that have taken place in the emerging markets in the past decade — including substantial improvements in government finances, stronger corporate balance sheets and a developing middle class — emerging-markets equities remain highly sensitive to shifts in global investor sentiment. This proved to be a positive for market performance during the past year. At the same time, however, the emerging markets lagged the developed world by a wide margin. While the MSCI Emerging Markets Index rose 2.63%, it trailed the 9.45% return of the MSCI World Index. The primary cause for this shortfall was the deteriorating growth outlook in China. While economic growth remains in the 7-8% range, this is down substantially from the double-digit growth China's economy registered in the second half of the previous decade. China's slowdown, in turn, has resulted in lower demand for raw materials — a large headwind for the many materials and mining companies that populate the asset class. On the plus side, the underperformance of emerging-markets equities means that the asset class is trading at a higher valuation discount and offering a higher yield premium relative to the developed markets than was the case at the beginning of the reporting period. "We believe that focusing on stock selection, rather than trying to assess transitory economic factors or short-term market movements, is an effective way to add value over the long term." Fund Performance The fund underperformed the benchmark during the past 12 months ended October 31, 2012. During the past year, we believe news headlines and macroeconomic data were the primary drivers of individual stock returns. At the same time, traditional drivers of stock performance — such as fundamentals and valuations — had less of an impact on returns than is typically the case. We believe, however, that these factors will assert themselves over the full market cycle. The fund's stock selection process worked best in the technology, health care and industrials sectors, but it was least effective in consumer discretionary, financials and consumer staples. Taiwan Semiconductor Manufacturing Co., Ltd. was the largest individual positive contributor to fund performance during the annual period. While semiconductor (computer chip) stocks exhibited weak performance as a group, shares of Taiwan Semiconductor delivered a strong return as the company's evolving technological leadership enabled it to gain market share. Our number-two contributor was the Philippines-based real-estate development company Ayala Land, Inc.,** which reported robust year-over-year earnings gains on the strength of healthy top-line growth across all of its core business segments. Also contributing to returns was the South-Africa based supplier of branded and generic pharmaceuticals Aspen Pharmacare Holdings Ltd. Through a series of well-executed transactions, coupled with strong organic growth in domestic markets, Aspen continued to enhance its position as one of the largest generic drug manufacturers in the world. The Russian food retailer Magnit OJSC further aided fund performance, as the stock was boosted by a large increase in its gross margins (revenues minus the cost of goods sold). ** Not held in the portfolio as of October 31, 2012. The fund's leading detractor during the annual period was the electric utility Companhia Energetica de Minas Gerais (Cemig), which fell sharply after the Brazilian government announced new regulations that will make it more difficult for the company to earn a profit. African Rainbow Minerals Ltd., a South African mining company, lost ground due to the current negative consensus on the commodities outlook and general uncertainty surrounding the South African mining industry. Also detracting from performance were Axis Bank, Ltd. (India), Dongfeng Motor Group Co. Ltd. (China) and Samsung Card Co. Ltd. (South Korea). While we currently continue to hold African Rainbow Minerals and Dongfeng Motor Group Co. Ltd., we sold the other positions. Outlook and Positioning The current market environment is unique in the sense that risks and opportunities are both plentiful. On one hand, near-term volatility could be high due to the shifting headlines out of Europe, and news related to the tax increases and spending cuts set to go into effect at the start of next year (the "fiscal cliff"). At the same time, however, the world's central banks have made it abundantly clear that they plan to do whatever is necessary to prevent a recession and/or a breakup of the Eurozone. At a time in which both stocks and bonds are likely to be volatile, we believe we can continue to add value through our disciplined, systematic approach. We believe that focusing on stock selection, rather than trying to assess transitory economic factors or short-term market movements, is an effective way to add value over the long term. Ten Largest Equity Holdings at October 31, 2012 (40.8% of Net Assets) Country Percent 1. Sime Darby Bhd. Investment holding company Malaysia 6.0% 2. Taiwan Semiconductor Manufacturing Co., Ltd. Manufacturer of integrated circuits and other semiconductor devices Taiwan 6.0% 3. Samsung Electronics Co., Ltd. Manufacturer of electronic parts Korea 5.9% 4. Hyundai Mobis Manufactures and markets automotive parts and equipment Korea 4.6% 5. BOC Hong Kong (Holdings) Ltd. Provider of financial products and services to retail corporate customers Hong Kong 3.8% 6. China Merchants Holdings International Co., Ltd. Operates container and cargo terminals, port transportation, and airport cargo handling Hong Kong 3.5% 7. Aspen Pharmacare Holdings Ltd. Supplier of branded and generic pharmaceuticals and nutritional products South Africa 3.3% 8. LG Innotek Co., Ltd. Develops and produces cellular phone parts Korea 2.7% 9. SEI Investments Co. Provider of financial services United States 2.6% 10. Sasol Ltd. Integrated oil and gas company South Africa 2.4% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 13. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 57 for contact information. Portfolio Management Team Thomas Voecking, Managing Director Portfolio Manager of the fund. Joined the fund in 2011. • Joined Deutsche Bank in 1991. Other company positions include analyst at DB Research, Head of the Strategic Asset Consulting team, and overlay portfolio manager and product specialist. • Portfolio Manager, Market Research Strategies: Frankfurt. • MS, University of Muenster. Anna Wallentin, Director Portfolio Manager of the fund. Joined the fund in 2012. • Fund Manager and Business Manager, DWS Investments: Frankfurt. • Joined Deutsche Asset Management in 1995. Prior to her current role, she has served as a Senior Research Analyst in Credit and Market Risk Management and as a Business Analyst in the Business Line Technology Group, OTC Derivatives, based in London and Frankfurt. Joined the Asset Management Retail group in 2002 as a Deputy Head of Risk and Control. In 2006 she became Senior Portfolio Analyst within Equities Fund Management of DWS. • Master of Mathematics and Physics, Philipps-University, Marburg; Master of Mathematics, Moscow State University. Juergen Foerster, Vice President Portfolio Manager of the fund. Joined the fund in 2012. • Euro Equity Portfolio Manager in the team "Insurance Solutions": Frankfurt. • Joined Deutsche Asset Management in 2005 with 20 years of prior industry experience. Prior to joining, he was responsible for equity investments at Zürich Versicherung Deutschland for 15 years and at CommerzInvest for three years. • Graduated from banking academy; Completed bank training program at Commerzbank, Mannheim. Johannes Prix, PhD, Assistant Vice President Portfolio Manager of the fund. Joined the fund in 2012. • Portfolio Manager, Market Research Strategies: Frankfurt. • Joined Deutsche Asset Management in 2008. Prior to joining, he was an Assistant Professor at Vienna University of Economics. • MSc in Mathematics from University of Graz; PhD in Finance from Vienna University of Economics. Terms to Know The Morgan Stanley Capital International (MSCI) Emerging Markets Index is an unmanaged, capitalization-weighted index of companies in a universe of 26 emerging markets. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The MSCI World Index tracks the performance of stocks in select developed markets around the world, including the United States. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Contribution incorporates both a stock's total return and its weighting in the fund. Consumer discretionary is the sector of the economy that includes companies (such as apparel and automobile companies) that sell nonessential goods and services. Performance Summary October 31, 2012 (Unaudited) Average Annual Total Returns as of 10/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 0.26% 0.95% -8.98% 12.42% Class B -0.64% 0.05% -9.82% 11.44% Class C -0.63% 0.12% -9.76% 11.48% MSCI Emerging Markets Index† 2.63% 5.38% -3.47% 16.20% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -5.51% -1.02% -10.05% 11.75% Class B (max 4.00% CDSC) -3.62% -0.62% -9.96% 11.44% Class C (max 1.00% CDSC) -0.63% 0.12% -9.76% 11.48% MSCI Emerging Markets Index† 2.63% 5.38% -3.47% 16.20% No Sales Charges Life of Institutional Class* Class S 0.42% 1.14% -8.76% 12.67% N/A Institutional Class 0.67% 1.38% N/A N/A -6.33% MSCI Emerging Markets Index† 2.63% 5.38% -3.47% 16.20% -0.94% * Institutional Class commenced operations on March 3, 2008. The performance shown for the index is for the time period of February 29, 2008 through October 31, 2012, which is based on the performance period of the life of Institutional Class. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2012 are 1.78%, 2.64%, 2.59%, 1.55% and 1.37% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Morgan Stanley Capital International (MSCI) Emerging Markets Index is an unmanaged, capitalization-weighted index of companies in a universe of 26 emerging markets. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 10/31/12 $ 10/31/11 $ Distribution Information: Twelve Months as of 10/31/12: Income Dividends $
